
	
		II
		111th CONGRESS
		1st Session
		S. 1177
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Mr. Kohl (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve consumer protections for purchasers of
		  long-term care insurance, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Confidence in Long-Term Care
			 Insurance Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—National Market Survey; Model Disclosures and
				Definitions; LTC Insurance Compare
					Sec. 101. NAIC national market survey.
					Sec. 102. Model disclosures and definitions.
					Sec. 103. LTC Insurance Compare.
					TITLE II—Improved State Consumer Protections for Qualified
				Long-Term Care Insurance Contracts and Medicaid Partnership
				Policies
					Sec. 201. Application of Medicaid partnership required model
				provisions to all tax-qualified long-term care insurance contracts.
					Sec. 202. Streamlined process for applying new or updated model
				provisions.
					TITLE III—Improved Consumer Protections for Medicaid Partnership
				Policies
					Sec. 301. Biennial reports on impact of Medicaid long-term care
				insurance partnerships.
					Sec. 302. Additional consumer protections for Medicaid
				partnerships.
					Sec. 303. Report to Congress regarding need for minimum annual
				compound inflation protection.
				
			INational Market
			 Survey; Model Disclosures and Definitions; LTC Insurance Compare
			101.NAIC National
			 Market Survey
				(a)In
			 generalThe Secretary shall request the NAIC to conduct biennial
			 reviews of the national and State-specific markets for long-term care insurance
			 policies and to submit biennial reports to the Secretary on the results of such
			 reviews.
				(b)ContentThe
			 Secretary shall request that the biennial reviews include, with respect to the
			 period occurring since any prior review, analysis of the following:
					(1)Information on
			 key market parameters, including the number of carriers offering long-term care
			 insurance, and the scope of coverage offered under those policies (such as
			 policies offering nursing-home only benefits, policies offering comprehensive
			 coverage, and hybrid products in which long-term care benefits are
			 present).
					(2)The number of
			 complaints received and resolved, including benefit denials.
					(3)The number of
			 policies that are cancelled (including because of having lapsed or not being
			 renewed) and reasons for such cancellations.
					(4)The number of
			 agents trained and the content of that training, including a description of
			 agent training standards, the extent to which competency tests are included in
			 such standards, and the pass and fail rates associated with such tests.
					(5)The number of
			 policyholders exhausting benefits.
					(6)Premium rate
			 increases sought by carriers and the range of the amount of the increase
			 sought.
					(7)Premium rate
			 increases that were approved and the range of the amount of increase.
					(8)The number of
			 policyholders affected by any approved premium rate increases.
					(9)Requests for
			 exceptions to State reserving or capital requirements.
					(c)Timing for
			 biennial review and reportThe Secretary shall request the NAIC
			 to—
					(1)complete the
			 initial market review under this section not later than 2 years after the date
			 of enactment of this Act;
					(2)submit a report
			 to the Secretary on the results of the initial review not later than December
			 31, 2011; and
					(3)complete each
			 subsequent biennial review and submit each subsequent biennial report not later
			 than December 31 of each second succeeding year.
					(d)Consultation
			 requiredThe Secretary shall request the NAIC to consult with
			 State insurance commissioners, appropriate Federal agencies, issuers of
			 long-term care insurance, States with experience in long-term care insurance
			 partnership plans, other States, representatives of consumer groups, consumers
			 of long-term care insurance policies, and such other stakeholders as the
			 Secretary or the NAIC determine appropriate, to conduct the market reviews
			 requested under this section.
				(e)DefinitionsIn this section and section 102:
					(1)Long-term care
			 insurance policyThe term long-term care insurance
			 policy—
						(A)means—
							(i)a
			 qualified long-term care insurance contract (as defined in section 7702B(b) of
			 the Internal Revenue Code of 1986); and
							(ii)a
			 qualified long-term care insurance contract that covers an insured who is a
			 resident of a State with a qualified State long-term care insurance partnership
			 under clause (iii) of section 1917(b)(1)(C) of the Social Security Act (42
			 U.S.C. 1396p(b)(1)(C)) or a long-term care insurance policy offered in
			 connection with a State plan amendment described in clause (iv) of such
			 section; and
							(B)includes any
			 other insurance policy or rider described in the definition of long-term
			 care insurance in section 4 of the model Act promulgated by the National
			 Association of Insurance Commissioners (as adopted December 2006).
						(2)NAICThe
			 term NAIC means the National Association of Insurance
			 Commissioners.
					(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					102.Model
			 Disclosures and Definitions
				(a)In
			 generalThe Secretary shall request the NAIC, in consultation
			 with State health agencies as appropriate, to carry out the activities
			 described in subsection (b).
				(b)Activities
			 describedThe activities described in this subsection are the
			 following:
					(1)Develop model
			 disclosures and definitions for marketing of policiesTo develop
			 model language for marketing of long-term care insurance policies (including,
			 as appropriate, language specific to qualified long-term care insurance
			 contracts, partnership long-term care insurance policies, and such other
			 contracts for coverage of long-term care services or benefits as the NAIC
			 determines appropriate), that includes the following:
						(A)Consistent
			 definitionsConsistent definitions for coverage of the various
			 types of services and benefits provided under such policies, including
			 institutional services, residential services with varying levels of assistance,
			 such as assisted living, home care services, adult day services, and other
			 types of home and community-based care (as appropriate to describe the range of
			 services and benefits offered under such policies in various States).
						(B)Consistent
			 explanatory languageConsistent language for use by issuers of
			 such policies, and for agents selling such policies, in explaining the services
			 and benefits covered under the policies and restrictions on the services and
			 benefits.
						(C)Inflation
			 protection optionsA form that describes different inflation
			 level options offered for long-term care insurance policies, including how
			 policies with various levels of inflation protection compare in premium costs
			 and benefits within 5-year time increments from 5 years through 30 years
			 post-purchase.
						(D)Standardized
			 methodology for calculating inflation protectionStandardized
			 methodology for use by issuers to use to calculate inflation protection under
			 such policies.
						(2)EnforceTo
			 develop recommendations for enforcement of the model marketing disclosures and
			 definitions, including standardized language for States to adopt to prohibit
			 carriers from marketing policies within the State that do not meet the model
			 marketing disclosures and definitions or the rate stability provisions under
			 section 20 of the long-term care insurance model Act promulgated by the
			 National Association of Insurance Commissioners (as adopted as of October 2000
			 and as of December 2006) and any provisions of such section adopted after
			 December 2006.
					(c)Public
			 commentThe Secretary shall request the NAIC to allow for public
			 comment on the work of the NAIC in carrying out the activities described in
			 subsection (b).
				103.LTC Insurance
			 Compare
				(a)In
			 generalSection 6021(d) of
			 the Deficit Reduction Act of 2005 (42 U.S.C. 1396p note) is amended—
					(1)in paragraph (2)—
						(A)in subparagraph (A)—
							(i)in clause (ii), by striking
			 and at the end;
							(ii)in
			 clause (iii), by striking the period at the end and inserting ;
			 and; and
							(iii)by adding at
			 the end the following:
								
									(iv)establish an
				Internet directory of information regarding long-term care insurance, to be
				known as LTC Insurance Compare, that shall include the
				following:
										(I)Comparison tools
				to assist consumers in evaluating long-term care insurance policies (as defined
				in subparagraph (D)) with different benefits and features.
										(II)State-specific
				information about the long-term care insurance policies marketed in a State,
				including the following:
											(aa)Whether a State
				has promulgated rate stability provisions for all issuers of long-term care
				insurance policies and how the rate stability standards work.
											(bb)The rating
				history for issuers selling long-term care insurance policies in the State for
				at least the most recent preceding 5 years.
											(cc)The policy
				documents for each such policy marketed in the State.
											(III)Links to State
				information regarding long-term care under State Medicaid programs (which may
				be provided, as appropriate, through Internet linkages to the websites of State
				Medicaid programs) that includes the following:
											(aa)The medical
				assistance provided under each State's Medicaid program for nursing facility
				services and other long-term care services (including any functional criteria
				imposed for receipt of such services, as reported in accordance with section
				1902(a)(28)(D) of the Social Security Act) and any differences from benefits
				and services offered under long-term care insurance policies in the State and
				the criteria for triggering receipt of such benefits and services.
											(bb)If
				the State has a qualified State long-term care insurance partnership under
				section 1917(b)(1)(C)(iii) of the Social Security Act, information regarding
				how and when an individual with a partnership long-term care insurance policy
				who is receiving benefits under the policy should apply for medical assistance
				for nursing facility services or other long-term care services under the State
				Medicaid program and information regarding about how Medicaid asset protection
				is accumulated over time under such
				policies.
											;
				and
							(B)by adding at the
			 end the following:
							
								(C)Current
				informationThe Secretary of Health and Human Services shall
				ensure that, to the greatest extent practicable, the information maintained in
				the National Clearinghouse for Long-Term Care Information, including the
				information required for LTC Insurance Compare, is the most recent information
				available.
								(D)Long-term care
				insurance policy definedIn subparagraph (A)(iv), the term
				long-term care insurance policy means a qualified long-term care
				insurance contract (as defined in section 7702B(b) of the Internal Revenue Code
				of 1986), a qualified long-term care insurance contract that covers an insured
				who is a resident of a State with a qualified State long-term care insurance
				partnership under clause (iii) of section 1917(b)(1)(C) of the Social Security
				Act (42 U.S.C. 1396p(b)(1)(C)) or a long-term care insurance policy offered in
				connection with a State plan amendment described in clause (iv) of such
				section, and includes any other insurance policy or rider described in the
				definition of long-term care insurance in section 4 of the model
				Act promulgated by the National Association of Insurance Commissioners (as
				adopted December 2006).
								;
				
						(2)by redesignating
			 paragraph (3) as paragraph (4);
					(3)in paragraph (4)
			 (as so redesignated), by inserting , and $5,000,000 for each of fiscal
			 years 2011 through 2013 after 2010; and
					(4)by inserting
			 after paragraph (2) the following:
						
							(3)Consultation on
				LTC Insurance CompareThe Secretary of Health and Human Services
				shall consult with the National Association of Insurance Commissioners and the
				entities and stakeholders specified in section 101(d) of the
				Confidence in Long-Term Care Insurance Act of
				2009 in designing and implementing the LTC Insurance Compare
				required under paragraph
				(2)(A)(iv).
							.
					(b)Medicaid state
			 plan requirement To submit nursing facility services functional criteria
			 dataSection 1902(a)(28) of the Social Security Act (42 U.S.C.
			 1396a(a)(28)) is amended—
					(1)in subparagraph
			 (C), by striking and after the semicolon;
					(2)in subparagraph
			 (D)(iii), by adding and after the semicolon; and
					(3)by inserting
			 after subparagraph (D)(iii), the following new subparagraph:
						
							(E)for the annual
				submission of data relating to functional criteria for the receipt of nursing
				facility services under the plan (in such form and manner as the Secretary
				shall
				specify);
							.
					(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on the date of enactment of this Act.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation or State regulation in order for the plan to meet the additional
			 requirements imposed by the amendments made by subsection (b), the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet these additional requirements before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 enactment of this Act. For purposes of the previous sentence, in the case of a
			 State that has a 2-year legislative session, each year of the session is
			 considered to be a separate regular session of the State legislature.
					IIImproved State
			 Consumer Protections for Qualified Long-Term Care Insurance Contracts and
			 Medicaid Partnership Policies
			201.Application of
			 Medicaid partnership required model provisions to all tax-qualified long-term
			 care insurance contracts
				(a)In
			 generalSection 7702B(g)(1) of the Internal Revenue Code of 1986
			 (relating to consumer protection provisions) is amended—
					(1)in subparagraph
			 (A), by inserting (but only to the extent such requirements do not
			 conflict with requirements applicable under subparagraph (B)), after
			 paragraph (2),
					(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively,
			 and
					(3)by inserting
			 after subparagraph (A), the following new subparagraph:
						
							(B)the requirements
				of the model regulation and model Act described in section 1917(b)(5) of the
				Social Security
				Act,
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 contracts issued after the date of enactment of this Act.
				202.Streamlined
			 Process for Applying New or Updated Model Provisions
				(a)Secretarial
			 review
					(1)Tax-qualified
			 policies
						(A)2000 and 2006
			 model provisionsNot later than 3 months after the date of
			 enactment of this Act, the Secretary of the Treasury, in consultation with the
			 Secretary of Health and Human Services, shall review the model provisions
			 specified in subsection (c)(1) for purposes of determining whether updating any
			 such provisions for a provision specified in section 7702B(g)(2) of the
			 Internal Revenue Code of 1986, or the inclusion of any such provisions in such
			 section, for purposes of an insurance contract qualifying for treatment as a
			 qualified long-term care insurance contract under such Code, would improve
			 consumer protections for insured individuals under such contracts.
						(B)Subsequent
			 model provisionsNot later than 3 months after model provisions
			 described in paragraph (2) or (3) of subsection (c) are adopted by the National
			 Association of Insurance Commissioners, the Secretary of the Treasury, in
			 consultation with the Secretary of Health and Human Services, shall review the
			 model provisions to determine whether the application of such provisions to an
			 insurance contract for purposes of qualifying for treatment as a qualified
			 long-term care insurance contract under section 7702B(g)(2) of the Internal
			 Revenue Code of 1986, would improve consumer protections for insured
			 individuals under such contracts.
						(2)Medicaid
			 partnership policies
						(A)Subsequent
			 model provisionsNot later than 3 months after model provisions
			 described in paragraph (2) or (3) of subsection (c) are adopted by the National
			 Association of Insurance Commissioners, the Secretary of Health and Human
			 Services, in consultation with the Secretary of the Treasury, shall review the
			 model provisions to determine whether the application of such provisions to an
			 insurance contract for purposes of satisfying the requirements for
			 participation in a qualified State long-term care insurance partnership under
			 section 1917(b)(1)(C)(iii) of such Act (42 U.S.C. 1396p(b)(1)(C)(iii)) would
			 improve consumer protections for insured individuals under such
			 contracts.
						(B)Review of other
			 partnership requirementsThe Secretary of Health and Human
			 Services, in consultation with the Secretary of the Treasury, shall review
			 clauses (iii) and (iv) of section 1917(b)(1)(C) for purposes of determining
			 whether the requirements specified in such clauses should be modified to
			 provide improved consumer protections or, as appropriate, to resolve any
			 conflicts with the application of the 2006 model provisions under paragraph (5)
			 of section 1917(b) (as amended by section 302(a)) or with the application of
			 any model provisions that the Secretary determines should apply to an insurance
			 contract as a result of a review required under subparagraph (A).
						(b)Expedited
			 rulemaking
					(1)Tax-qualified
			 policiesSubject to paragraph (3), if the Secretary of the
			 Treasury determines that any model provisions reviewed under subsection (a)(1)
			 should apply for purposes of an insurance contract qualifying for treatment as
			 a qualified long-term care insurance contract under the Internal Revenue Code
			 of 1986, the Secretary, shall promulgate an interim final rule applying such
			 provisions for such purposes not later than 3 months after making such
			 determination.
					(2)Medicaid
			 partnership policiesSubject to paragraph (3), if the Secretary
			 of Health and Human Services determines that any model provisions or
			 requirements reviewed under subsection (a)(2) should apply for purposes of an
			 insurance contract satisfying the requirements for participation in a qualified
			 State long-term care insurance partnership under section 1917(b)(1)(C)(iii) of
			 such Act (42 U.S.C. 1396p(b)(1)(C)(iii)), the Secretary, shall promulgate an
			 interim final rule applying such provisions for such purposes not later than 3
			 months after making such determination.
					(3)Consultation
			 requiredThe Secretary of the Treasury and the Secretary of
			 Health and Human Services, respectively, shall consult with the National
			 Association of Insurance Commissioners and the entities and stakeholders
			 specified in section 101(d) regarding the extent to which it is appropriate to
			 apply the model provisions described in paragraph (1) or (2) (as applicable) to
			 insurance contracts described in such paragraphs through promulgation of an
			 interim final rule. If, after such consultation—
						(A)the Secretary of
			 the Treasury determines it would be appropriate to promulgate an interim final
			 rule, the Secretary of the Treasury shall use notice and comment rulemaking to
			 promulgate a rule applying such provisions to insurance contracts described in
			 paragraph (1); and
						(B)the Secretary of
			 Health and Human Services determines it would be appropriate to promulgate an
			 interim final rule, the Secretary of Health and Human Services shall use notice
			 and comment rulemaking to promulgate a rule applying such provisions to
			 insurance contracts described in paragraph (2).
						(4)Rule of
			 construction relating to application of congressional review
			 actNothing in paragraphs (1), (2), or (3) shall be construed as
			 affecting the application of the sections 801 through 808 of title 5, United
			 States Code (commonly known as the Congressional Review Act) to
			 any interim final rule issued in accordance with such paragraphs.
					(5)Technical
			 amendment eliminating prior review standard made obsoleteSection
			 1917(b)(5) of the Social Security Act (42 U.S.C. 1396p(b)(5)) is amended by
			 striking subparagraph (C).
					(c)Model
			 provisionsIn this section, the term model
			 provisions means—
					(1)each provision of
			 the long-term care insurance model regulation, and the long-term care insurance
			 model Act, respectively, promulgated by the National Association of Insurance
			 Commissioners (as adopted as of October 2000 and as of December 2006);
					(2)each provision of
			 the model language relating to marketing disclosures and definitions developed
			 under section 102(b)(1); and
					(3)each provision of
			 any long-term care insurance model regulation, or the long-term care insurance
			 model Act, respectively, promulgated by the National Association of Insurance
			 Commissioners and adopted after December 2006.
					IIIImproved
			 Consumer Protections for Medicaid Partnership Policies
			301.Biennial
			 reports on impact of Medicaid long-term care insurance
			 partnershipsSection 6021(c)
			 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396p note) is amended to read
			 as follows:
				
					(c)Biennial
				reports
						(1)In
				generalNot later than January 1, 2010, and biennially
				thereafter, the Secretary of Health and Human Services (in this subsection
				referred to as the Secretary) shall issue a report to States and
				Congress on the long-term care insurance partnerships established in accordance
				with section 1917(b)(1)(C)(ii) of the Social Security Act (42 U.S.C.
				1396p(b)(1)(C)(ii)). Each report shall include (with respect to the period the
				report addresses) the following information, nationally and on a State-specific
				basis:
							(A)Analyses of the
				extent to which such partnerships improve access of individuals to affordable
				long-term care services and benefits and the impact of such partnerships on
				Federal and State expenditures on long-term care under the Medicare and
				Medicaid programs.
							(B)Analyses of the
				impact of such partnerships on consumer decisionmaking with respect to
				purchasing, accessing, and retaining coverage under long-term care insurance
				policies (as defined in subsection (d)(2)(D)), including a description of the
				benefits and services offered under such policies, the average premiums for
				coverage under such policies, the number of policies sold and at what ages, the
				number of policies retained and for how long, the number of policies for which
				coverage was exhausted, and the number of insured individuals who were
				determined eligible for medical assistance under the State Medicaid
				program.
							(2)DataThe
				reports by issuers of partnership long-term care insurance policies required
				under section 1917(b)(1)(C)(iii)(VI) of the Social Security Act shall include
				such data as the Secretary shall specify in order to conduct the analyses
				required under paragraph (1).
						(3)Public
				availabilityThe Secretary shall make each report issued under
				this subsection publicly available through the LTC Insurance Compare website
				required under subsection (d).
						(4)Rule of
				constructionNothing in this section shall be construed as
				requiring the Secretary to conduct an independent review of each long-term care
				insurance policy offered under or in connection with such a partnership.
						(5)AppropriationOut
				of any funds in the Treasury not otherwise appropriated, there is appropriated
				to the Secretary to carry out this subsection, $1,000,000 for the period of
				fiscal years 2010 through
				2012.
						.
			302.Additional
			 consumer protections for Medicaid partnerships
				(a)Application of
			 2006 Model Provisions
					(1)Updating of
			 2000 requirements
						(A)In
			 generalSection 1917(b)(5)(B)(i) of the Social Security Act (42
			 U.S.C. 1396p(b)(5)(B)(i)) is amended by striking October 2000
			 and inserting December 2006.
						(B)Conforming
			 amendments
							(i)Subclause (XVII)
			 of such section is amended by striking section 26 and inserting
			 section 28.
							(ii)Subclause
			 (XVIII) of such section is amended by striking section 29 and
			 inserting section 31.
							(iii)Subclause (XIX)
			 of such section is amended by striking section 30 and inserting
			 section 32.
							(2)Application to
			 grandfathered partnershipsSection 1917(b)(1)(C)(iv) of such Act
			 (42 U.S.C. 1396p(b)(1)(C)(iv)) is amended by inserting , and the State
			 satisfies the requirements of paragraph (5) after
			 2005.
					(b)Application of
			 producer training model act requirementsSection 1917(b)(1)(C) of
			 such Act (42 U.S.C. 1396p(b)(1)(C)) is amended—
					(1)in clause
			 (iii)(V), by inserting and satisfies the producer training requirements
			 specified in section 9 of the model Act specified in paragraph (5)
			 after coverage of long-term care; and
					(2)in clause (iv),
			 as amended by subsection (a)(2), by inserting clause (iii)(V)
			 and before paragraph (5).
					(c)Application of
			 additional requirements for all partnershipsSection 1917(b) of
			 the Social Security Act (42 U.S.C. 1396p(b)) is amended—
					(1)in paragraph
			 (1)(C)—
						(A)in clause
			 (iii)—
							(i)by
			 inserting after subclause (VII) the following new subclause:
								
									(VIII)The State satisfies the requirements
				of paragraph (6).
									;
				and
							(ii)in
			 the flush sentence at the end, by striking paragraph (5) and
			 inserting paragraphs (5) and (6); and
							(B)in clause (iv),
			 as amended by subsections (a)(2) and (b)(2), by striking paragraph
			 (5) and inserting paragraphs (5) and (6); and
						(2)by adding at the
			 end the following new paragraph:
						
							(6)For purposes of clauses (iii)(VIII)
				and (iv) of paragraph (1)(C), the requirements of this paragraph are the
				following:
								(A)The State requires issuers of
				long-term care insurance policies to—
									(i)use marketing materials approved by
				the State for purposes of the partnership verbatim in all sales and marketing
				activities conducted or supported by the issuers in the State with respect to
				any long-term care insurance policies marketed by the issuer in the
				State;
									(ii)provide such materials to all
				agents selling long-term care insurance policies in the State;
									(iii)ensure that agent training and
				education courses conducted or supported by the issuers incorporate such
				materials; and
									(iv)make such materials available to
				any consumer upon request, and to make such materials available to all
				prospective purchasers of a policy offered under a qualified State long-term
				care insurance partnership before submission of an application for coverage
				under that policy.
									(B)The State requires issuers of
				long-term care insurance policies to require agents to use the inflation
				protection comparison form developed by the National Association of Insurance
				Commissioners in accordance with section 102(b)(1)(C) of the
				Confidence in Long-Term Care Insurance Act of
				2009 when selling the policies in the State.
								(C)The State requires issuers of
				long-term care insurance policies sold in the State to comply with the
				provisions of section 8 of the model Act specified in paragraph (5) relating to
				contingent nonforfeiture benefits.
								(D)The State enacts legislation, not
				later than January 1, 2012, that establishes rate stability standards for all
				issuers of long-term care insurance policies sold in the State that are no less
				stringent than the premium rate schedule increase standards specified in
				section 20 of the model regulation specified in paragraph (5).
								(E)The State develops, updates whenever
				changes are made under the State plan that relate to eligibility for medical
				assistance for nursing facility services or other long-term care services or
				the amount, duration, or scope of such assistance, and provides public, readily
				accessible materials that describe in clear, simple language the terms of such
				eligibility, the benefits and services provided as such assistance, and rules
				relating to adjustment or recovery from the estate of an individual who
				receives such assistance under the State plan. Such materials shall include a
				clear disclosure that medical assistance is not guaranteed to partnership
				policyholders who exhaust benefits under a partnership policy, and that Federal
				changes to the program under this title or State changes to the State plan may
				affect an individual's eligibility for, or receipt of, such assistance.
								(F)The State—
									(i)through the State Medicaid agency
				under section 1902(a)(5) and in consultation with the State insurance
				department, develops written materials explaining how the benefits and rules of
				long-term care policies offered by issuers participating in the partnership
				interact with the benefits and rules under the State plan under this
				title;
									(ii)requires agents to use such
				materials when selling or otherwise discussing how long-term care policies
				offered by issuers participating in the partnership work with potential
				purchasers and to provide the materials to any such purchasers upon
				request;
									(iii)informs holders of such policies
				of any changes in eligibility requirements under the State plan under this
				title and of any changes in estate recovery rules under the State plan as soon
				as practicable after such changes are made; and
									(iv)agrees to honor the asset
				protections of any such policy that were provided under the policy when
				purchased, regardless of whether the State subsequently terminates a
				partnership program under the State plan.
									(G)The State Medicaid agency under
				section 1902(a)(5) and the State insurance department enter into a memorandum
				of understanding to—
									(i)inform consumers about changes in
				long-term care policies offered by issuers participating in the partnership,
				changes in the amount, duration, or scope of medical assistance for nursing
				facility services or other long-term care services offered under the State
				plan, changes in consumer protections, and any other issues such agency and
				department determine appropriate; and
									(ii)jointly maintain a nonpublic
				database of partnership policyholders for purposes of facilitating coordination
				in eligibility determinations for medical assistance under the State plan and
				the provision of benefits or other services under such policies and medical
				assistance provided under the State plan that includes—
										(I)the number of policyholders applying for
				medical assistance under the State plan; and
										(II)the number of policyholders deemed
				eligible (and, if applicable, ineligible) for such assistance.
										(H)The State does not apply any limit to
				the disregard, for purposes of determining the eligibility of a partnership
				policyholder for medical assistance under the State plan and for purposes of
				exemption from the estate recovery requirements under the plan, of benefits
				provided under a partnership policy, including cash benefits provided for
				long-term care services, and benefits provided under the policy after the
				effective date of the policyholder's enrollment in the State plan.
								(I)The State enters into agreements with
				other States that have established qualified State long-term care insurance
				partnerships under which such States agree to provide reciprocity for
				policyholders under such partnerships.
								(J)The State provides guaranteed asset
				protection to all individuals covered under a policy offered under a qualified
				State long-term care insurance partnership who bought such a policy in the
				State or in another State with such a partnership and with which the State has
				a reciprocity agreement at the time of purchase.
								(K)At the option of the State,
				notwithstanding any limitation that would otherwise be imposed under subsection
				(f), the State disregards any amount of the equity interest in the home of an
				individual covered of policy offered under a qualified State long-term care
				insurance partnership for purposes of determining the individual's eligibility
				for medical assistance with respect to nursing facility services or other
				long-term care
				services.
								.
					(d)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on the date that is 1 year after the date of
			 enactment of this Act.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
					303.Report to
			 Congress regarding need for minimum annual compound inflation
			 protectionNot later than 18
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall submit a report to Congress that includes the Secretary's recommendation
			 regarding whether legislative or other administrative action should be taken to
			 require all long-term care insurance policies sold after a date determined by
			 the Secretary in connection with a qualified State long-term care insurance
			 partnership under clause (iii) of section 1917(b)(1)(C) of the Social Security
			 Act (42 U.S.C. 1396p(b)(1)(C)) or a long-term care insurance policy offered in
			 connection with a State plan amendment described in clause (iv) of such
			 section, provide, at a minimum, 5 percent annual compound inflation protection,
			 and if so, whether such requirements should be imposed on a basis related to
			 the age of the policyholder at the time of purchase. The Secretary shall
			 include in the report information on the various levels of inflation protection
			 available under such long-term care insurance partnerships and the
			 methodologies used by issuers of such policies to calculate and present various
			 inflation protection options under such policies, including policies with a
			 future purchase option feature.
			
